
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 112
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2012
			Mr. DesJarlais (for
			 himself and Mr. Roe of Tennessee)
			 introduced the following joint resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		JOINT RESOLUTION
		Disapproving the rule submitted by the
		  Internal Revenue Service relating to the health insurance premium tax
		  credit.
	
	
		That Congress disapproves the rule
			 submitted by the Internal Revenue Service relating to the health insurance
			 premium tax credit (published at 77 Fed. Reg. 30377 (Wednesday, May 23, 2012)),
			 and such rule shall have no force or effect.
		
